DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            The following claim(s) is/are pending in this Office action: 1-20.
3.            Claim(s) 1-20 are rejected.  This rejection is NON-FINAL.
 
Examiner’s Notes
4.       The examiner suggests amending the following claim(s).
(a)            Claim(s) 1: The examiner suggests amending the claimed “a nminuode” to “a first node” to correspond to “a first node” recited in claim 5. 
(b)      If applicant adopts the examiner’s suggestion for claim 1, the examiner further suggests amending “the node” in claims 2, 3, and 5 to recite “the first node”.
(c)            Claim(s) 5: Further, if applicant adopts the examiner’s suggestion for claim 1, the examiner also suggests amending claim 5 to recite “configured to transmit the wireless signal to a second node of the plurality of nodes.”
 

Specification Objections
5.            The specification stands objected to because of the following informalities: Appropriate correction is required.
(a)            ¶ [0019] appears to contain a typographical error. The examiner suggests amending ¶ [0019] to recite “For example, the sensor data may not need to be transferred  to  a  common [[mode ]]node for processing.”
 
Claim Objections
6.            Claims 6 and 13-14 stand objected to because of the following informalities: Appropriate correction is required.
(a)      Claim 6: The examiner suggests to amending this limitation to recite “wherein the first node transmits is further configured to transmit the wireless signal to a second node of the plurality of nodes”.  Moreover, the examiner suggests amending the claimed limitation “will synchronize based on transmission of the wireless signal to the second node” into “wherein the oscillation frequency of the first node and an oscillation frequency of the second node synchronize upon transmission of the wireless signal to the second node”.  In addition, the examiner suggests amending the limitation “the control node is to apply a non-linear thresholding function …” into “the control node applies a non-linear thresholding function to the wireless signal”.
 
(b)      Claim 13: The limitations “a frequency-oscillating wireless signal” confuses with “a frequency-oscillating wireless signal” recited in the base claim 9. The examiner suggests amending “a frequency-oscillating wireless signal” recited in claim 9 into “a first frequency-
 
(c)      Claim 14: There should not be a conjunction between the first two wherein clauses of the three wherein clauses in claim 14.  The examiner suggests amending claim 14 to recite “wherein the oscillation frequency is a first oscillation frequency, [[and]] wherein the frequency-oscillating wireless signal from the different sensor node of the ONN has a second oscillation frequency, and wherein the processor is further to facilitate transmission of a frequency-oscillating wireless signal with a third oscillation frequency that is based on the first oscillation frequency and the second oscillation frequency.”
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: master processor, primary detector, two or more processing nodes, and secondary detectors in claims 1-20.
More specifically, claims 9 recites a generic placeholder “a transmit module” that is followed by functional limitations “to transmit a frequency-oscillating wireless signal”.  Moreover, the aforementioned limitation is recited in claim 9 without reciting sufficient structures or acts (e.g., “the computer and the algorithm”) to perform the claimed functional limitations. 

Claims 13 recites a generic placeholder “a receive module” that is followed by functional limitations “to receive a frequency-oscillating wireless signal from a different sensor node of the ONN”.  Moreover, the aforementioned limitation is recited in claim 9 without reciting sufficient structures or acts (e.g., “the computer and the algorithm”) to perform the claimed functional limitations. 
Therefore, these claims 9 and 12-13 recite generic placeholders (“transmit module” and “receive module”) following by respective functional limitations without being modified with sufficient structure, material, or acts and thus invoke the interpretation under 35 USC 112(f). 
The corresponding structure described in the disclosure for the generic placeholder “transmit module” includes the corresponding structure that appears to be pure software implementation is found in ¶¶ [0035]-[0036], [0050], and [0052]-[0053].  In addition, the corresponding structure further includes what appears to be hardware implementations in the present disclosure that describes a transmit module can include a voltage-controlled oscillator (VCO) and a power amplifier (¶ [0030]) and a transmit antenna (¶ 0036). Further, the corresponding structure also includes software, hardware, or a combination thereof in ¶ [0035] of the present disclosure that describes the various 
The corresponding structure for the generic placeholder “receive module” includes what appears to be pure software implementation in ¶ [0032] (“The receive module 340 may be coupled with a receive antenna 365”) and ¶ [0035] (the various elements of the transmit module 325 or the receive module 340 may be implemented as hardware, software, firmware, or some combination thereof). The corresponding structure further includes what appears to be hardware implementations in ¶ [0036] that further describes that a transmit module may include a receive antenna.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
8.            Claims 9-15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(a)            Claim 9: Claim 9 recites a “transmit module” that invokes 35 U.S.C. § 112(f) and is interpreted as the corresponding hardware and software implementations described in 
(b)            Claims 10-15 depend from claim 9 and thus inherit the defects from claim 9.  Claims 10-15 are thus rejected under the written description requirement of 35 U.S.C. § 112(a) for at least the foregoing reasons, the same rationale applying.
(c)            Claim 12: Claim 12 also recites “the transmit module” that invokes 35 U.S.C. § 112(f) and is interpreted as the corresponding hardware and software implementations described in the present disclosure and equivalents thereof.  Nonetheless, the present disclosure does not appear to describe any hardware structure for such hardware implementation(s) or computer algorithms for such software implementation(s) that links the claimed “transmit module” to its claimed functions recited in claim 12. The examiner notes that “written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” MPEP § 
(d)            Claim 13: Claim 13 recites “a receive module” that invokes 35 U.S.C. § 112(f) and is interpreted as the corresponding hardware and software implementations described in the present disclosure and equivalents thereof.  Nonetheless, the present disclosure does not appear to describe any hardware structure for such hardware implementation(s) or computer algorithms for such software implementation(s) that links the claimed “transmit module” to its claimed function recited in claim 13. The examiner notes that “written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” MPEP § 2163.03(V). Therefore, claim 13 is separately rejected under the written description requirement of 35 U.S.C. § 112(a) for at least the foregoing reasons.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 

(a)     Claims 9-15: Claims 9-15 invoke the interpretation under 35 U.S.C. 112(f) yet fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions and are thus rejected under 35 U.S.C. § 112(b).
(1)      Claim 9: The limitations “a transmit module” invokes 35 USC § 112(f). Nonetheless, the present disclosure does not describe sufficient structures and/or computer algorithms to link the claimed transmit module to its respective function recited in claim 9. The examiner notes that this lack of sufficient description of structures and/or computer algorithms renders the scope of claim 9 indefinite. Therefore, claim 9 is rejected under 35 U.S.C. § 112(b) for at least the foregoing reasons.
(2)      Claim 10-15 depend from claim 9 and thus inherit the defects of claim 9.  Claims 10-15 are thus rejected under 35 U.S.C. § 112(b) for at least their dependency from claim 1.
(3)      Claim 12: The limitations “the transmit module” invokes 35 USC § 112(f). Nonetheless, the present disclosure does not describe sufficient structures and/or computer algorithms to link the claimed transmit module to its respective function recited in claim 12. The examiner notes that this lack of sufficient description of structures and/or computer algorithms renders the scope of claim 12 indefinite. 
(4)      Claim 13: The limitation “a receive module” invokes 35 USC § 112(f). Nonetheless, the present disclosure does not describe sufficient structures and/or computer algorithms to link the claimed receive module to its respective function recited in claim 13. The examiner notes that this lack of sufficient description of structures and/or computer algorithms renders the scope of claim 13 indefinite. Therefore, claim 13 is separately rejected under 35 U.S.C. § 112(b) for at least the foregoing reasons.
Therefore, claims 9-15 invoke the interpretation under 35 U.S.C. 112(f) yet fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and are thus rejected under 35 U.S.C. 112(b) for at least the foregoing reasons.
Applicant may:
(1)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(2)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(3)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(1)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(2)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
(b)      Claim(s) 1: The two recitations of “a control node” are indefinite because it is unclear whether these two recitations refer to the same control node or different control nodes. For the purpose of examination, these two recitations of “a control node” are interpreted as the same “control node”.
(b)      Claim(s) 2-8: Claims 2-8 depend from claim 1 and thus inherit the defects of claim 1.  Claims 2-8 are thus rejected under 35 U.S.C. § 112(b) for at least their dependency from claim 1.
(c)      Claim(s) 6: The claimed limitation “an oscillation frequency” confuses with the limitation “an oscillation frequency” recited in the base claim 1. For the purpose of 
(e)      Claim 13: The limitation “a frequency-oscillating wireless signal” confuses with “a frequency-oscillating wireless signal” recited in the base claim 9. For the purpose of examination, “a frequency-oscillating wireless signal” recited in claim 13 is interpreted as a different wireless signal due to the different source (from a different sensor node). Correction is required.
(f)       Claim 14: The limitation “a frequency-oscillating wireless signal” confuses with “a frequency-oscillating wireless signal” recited in the base claim 13 from which claim 14 depends and also confuses with “a frequency-oscillating wireless signal” recited in the base, independent 9. For the purpose of examination, “a frequency-oscillating wireless signal” recited in claim 13 is interpreted as a different wireless signal due to the different source (from a different sensor node). Correction is required.
(g)      Claim 17: The limitation “the frequency” in claim 17 lacks proper antecedent basis and are thus indefinite under 35 U.S.C. § 112(b).   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
f            Claim(s) 1-2, 4, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al., US PGPub 2015/0142715 published on May 21, 2015 (hereinafter Esterline) in view of Zhang et al., A Coupled Schmitt Trigger Oscillator Zhang).
With respect to claim 1, Esterline teaches:
 A system to be used in an oscillating neural network (ONN), wherein the system comprises: (Esterline at ¶ [0013]: “Certain embodiments disclosed herein provide a system for providing a correction signal to at least partially compensate for effects of a parameter of an electronic device.”)
 
a control node; and (Esterline at ¶ [0008]: “Certain embodiments disclosed herein provide a process of controlling frequency output of an electronic oscillator to compensate for effects of a parameter experienced by the oscillator”; and “[t]he one or more input signals may be provided to a neural network processing module including one or more processors.” The examiner notes that Esterline’s “neural network processing module” teaches a control node.)
 
a plurality of nodes communicatively coupled with a control node, wherein a node of the plurality of nodes is to: (Esterline at ¶ [0090]: “In some embodiments, an ANN is utilized in the correction of crystal oscillators”; and “In some embodiments, an ANN is utilized in the correction of crystal oscillators.” The examiner notes that Esterline’s “oscillators” for which Esterline’s ANN adjusts teach a plurality of nodes communicatively coupled with the aforementioned control node. 
 
(Esterline at ¶ [0097]: “As is shown in FIG. 3A, input vectors are scaled with individual synaptic weights i through n, and fed into a linear summation module. The inputs are linearly Summed together along with a bias term, ‘b’.  In FIG.3A, the resulting linear sum is denoted as Z. The linear Sum is then fed through an activation function to produce an output y.” ¶ [0099]: In view of approximation theory, neuron output signals may be Summed together to fit, or approximate, a desired signal. Such as a frequency curve.”  The examiner notes that the aforementioned output is used to approximate a desired frequency curve and thus teaches an oscillation frequency.  The examiner further notes that Esterline’s identifying such an output for an oscillator/sensor output signal based on an input vector and corresponding weights for Esterline to adjust to a frequency curve teaches the above limitation.)

Esterline does not appear to explicitly teach:
a plurality of nodes wirelessly communicatively coupled with a control node,
transmit a wireless signal to the control node, wherein a frequency of the wireless signal oscillates based on the identified oscillation frequency.
 
Zhang does, however teach:
a plurality of nodes wirelessly communicatively coupled with a control node, (Zhang at ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things, there is a critical need of in-situ energy-efﬁcient computational units.” ¶ 2, § I: “we propose a coupled Schmitt trigger oscillator neural network (SMT-ONN) with a simpliﬁed Kuramoto model based approach”. ¶ 1, § II-A: “In this section, we present the topology of the overall system used in the neural network design. The coupled oscillators are separated into two categories: stimulus oscillators and recognition oscillators. We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2.” FIG. 2: “synchronized?”
The examiner notes that Zhang’s oscillators teach a plurality of nodes, and that Zhang’s “SMT-ONN system” that that performs frequency synchronization with the Kuramoto model and determines whether frequencies of oscillators synchronize teaches a control node.  The examiner further notes that Zhang’s ¶¶ 1-2 in § I teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” and to each other for wireless sensing teaches the above limitation.)
 
transmit a wireless signal to the control node, wherein a frequency of the wireless signal oscillates based on the identified oscillation frequency. (Zhang at ¶ 1, § II-A, pp. 1-2: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].” P. 4, § III-B, left-hand column, ¶ 1: “In this example, by changing the intrinsic frequency of the oscillator from 15 Hz to 10 Hz at coordinate (2, 2) and measuring the convergence time of the detective pattern is shown in Fig. 7. Those ten oscillators eventually synchronized in 1.550100e-01 s and the convergence frequency is 17.3 Hz.”
The examiner notes that Zhang’s ¶¶ 1-2 in § I, supra teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” (a control node) as well as to each other. The examiner further notes that each oscillator/sensor’s (as indicated by suffix i) transmitting its respective phase (φi) and frequency (fi) to Zhang’s “SMT-ONN system” and/or changing the intrinsic frequency of an oscillator (e.g., from 15 Hz to 10 Hz described above) teaches transmitting a wireless signal at an oscillating frequency to the control node and also to a node of the plurality of nodes. The examiner also notes that the frequency (fi) and the phase (φi) are identified as the oscillatory characteristics of the i-th oscillator (subject to the coupling from the j-th oscillator as shown in Eq. (7)) and thus teaches a frequency of the aforementioned wireless signal oscillates based on the identified oscillation frequency as claimed.)
 
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline’s control node and identification of an oscillation frequency of a node based on a weight and an input (see Esterline, supra) to incorporate Zhang’s wireless transmission of a signal at the identified oscillating frequency (see Zhang, supra). The combination allows for explicitly determining the convergence time and frequency of synchronization and hence success or failure of pattern recognition and/or classification by applying mathematical models to wireless signals transmitted at respective oscillating frequencies from coupled oscillating neurons to the control node in an oscillating neural network (Zhang, P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
  
With respect to claim 2, Esterline modified by Zhang teaches the system of claim 1, and Esterline further teaches:
wherein the input X is based on sensed data of a sensor of the node. (Esterline at ¶ [0015]: “The first input signal may be provided by a motion sensor, such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor.” ¶ [0129]: “While the system of FIG. 10 may include a temperature input from a single temperature sensor. Some embodiments employ the use of multiple temperature sensors.” The examiner notes that the data sensed by the aforementioned sensor (e.g., motion sensor, pressure sensor, and/or accelerator) and provided as the aforementioned first input signal teaches the above limitation.)
 
With respect to claim 4, Esterline modified by Zhang teaches the system of claim 1, and Esterline further teaches:
wherein respective ones of the plurality of nodes are physically separated from other ones of the plurality of nodes and from the control node. (Esterline at ¶ [0090]: “an ANN is utilized in the correction of crystal oscillators”; and FIG. 30:

    PNG
    media_image2.png
    797
    654
    media_image2.png
    Greyscale

The examiner notes that Esterline’s FIG. 30 shows that the ANN in FIG. 30 teaches a control node, that the pressure sensor and the temperature sensor teaches two nodes. The examiner further notes that the ANN, the pressure, and the temperature sensor are separate from each other and thus teach the above limitation.)
 
Esterline modified by Zhang teaches the system of claim 1, and Zhang further teaches:
wherein the node is a first node, and wherein the first node is further to transmit the wireless signal to a second node of the plurality of nodes. (Zhang at ¶ 1, § 2-D, p. 3: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; “[t]he oscillators are coupled using Kuramoto equation is given in [16]”.  ¶ 2, § 3-A, p. 3: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.” ¶ 1, § I, p. 1: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]- [2].”  
The examiner notes that Zhang’s wireless sensing teaches transmission of wireless signals.  The examiner further notes that Zhang’s coupling multiple oscillators (e.g., multiple oscillators coupled with one another illustrated in FIG. 2) for wireless sensing by using the Kuramoto equation and synchronizing the aforementioned multiple coupled oscillators teaches that these multiple oscillators are communicatively coupled to each other via wireless coupling and thus teaches transmitting wireless signal to a second node. Therefore, the examiner asserts that Zhang teaches the above limitation.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
Esterline in view of Zhang to further incorporate Zhang’s  transmission of a wireless signal between two nodes (see Zhang, supra).  The modification provides coupled oscillating nodes in which one oscillating node transmits a wireless signal to another oscillating node to determine the convergence time and frequency of synchronization and hence success or failure of pattern recognition and/or classification by applying mathematical models to a wireless signal at an oscillating frequency from one oscillating node to another coupled oscillating node (Zhang, P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 6, Esterline modified by Zhang teaches the system of claim 5, and Zhang further teaches:
wherein the oscillation frequency of the first node and an oscillation frequency of the second node will synchronize based on transmission of the wireless signal to the second node. (Zhang at ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].”
FIG. 6:

    PNG
    media_image3.png
    263
    423
    media_image3.png
    Greyscale

          ¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.”  ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things”.
The examiner notes that two of the ten oscillators illustrated in FIG. 6 teaches a firs node and a second node, that the respective frequencies of the first and second nodes teach the first and second frequencies. The examiner further notes that and that Zhang’s synchronizing among the ten oscillators/sensors illustrated in FIG. 6 where the ten oscillators are coupled to Zhang’s ANN (the control node) as well as to each other teaches respective wireless transmission of the first and second frequencies from the first and second nodes. The examiner thus asserts that Zhang teaches the above limitation.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline in view of Zhang to further incorporate Zhang’s synchronizing the oscillating frequency of a second node based on a wireless signal having an identified oscillating frequency and transmitted from a first node (see Zhang, supra). The combination provides mathematical models (as well as hardware modules) that explicitly compute synchronization time and synchronization frequency to indicate successful pattern recognition or classification when respective oscillating frequencies and phases of two coupled nodes (e.g., the first and the second nodes) satisfy Zhang’s models for synchronization (Zhang, pp. 3-4, § III-B, ¶ 1: “With the same coupling approach, the coupling weights are the same as the stored pattern, the synchronizing time and frequency of detective pattern determine the process of pattern recognition. In this example, by changing the intrinsic frequency of the oscillator from 15 Hz to 10 Hz at coordinate (2, 2) and measuring the convergence time of the detective pattern is shown in Fig. 7. Those ten oscillators eventually synchronized in 1.550100e-01 s and the convergence frequency is 17.3 Hz. When changing the ninth oscillator’s frequency with coordinate (1, 5) to a more than twice the average value of those ten oscillators in store pattern. The coupled oscillators were not synchronized.” P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 7, Esterline modified by Zhang teaches the system of claim 1, and Zhang further teaches:
wherein the control node is to apply a non-linear thresholding function to the wireless signal. (Zhang at FIG. 4:

    PNG
    media_image4.png
    73
    350
    media_image4.png
    Greyscale

          Eq. (4) and ¶ 1, § II-C: “The transfer function for low pass ﬁlter is deﬁned by,

    PNG
    media_image5.png
    56
    330
    media_image5.png
    Greyscale
”.
¶ 1, § II-A and ¶ 1, § II-D cited for claim 1 above teaches the first node transmitting a wireless signal.  See citations and rationale for claim 1 above. The examiner notes that Zhang’s Eq. (4) teaches that the transfer function H(s) is inversely proportional to (RCs +1) and is thus non-linear with respect to s; and H(j) is inversely proportional to (j /wp + 1) and is thus non-linear with respect to j. The examiner further notes that FIG. 4 teaches Zhang’s applying its non-linear transfer function, which is interpreted as the non-linear thresholding function, to the input signal x(t).  Therefore, the examiner asserts that Zhang teaches the above limitation in its entirety.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Esterline in view of Zhang to further incorporate Zhang’s applying a non-linear thresholding function to a wireless signal (see Zhang, supra).  The modification not only determines the frequency for synchronization for pattern recognition and/or classification via the use of a non-linear thresholding function (Zhang, p. 2, § II-C: “The function of transfer function module and the hysteresis are to determine the frequency.”) but also solves the problems resulting from the hysteretic characteristic of a digital transmission gate (e.g., a Schmitt Trigger) by filtering input oscillating signals with respect to at least one threshold determined by a non-linear thresholding function so that the digital transmission gate is not affected (e.g., changing the on/off state of a relay in the digital transmission gate) by input signals based on this threshold (Zhang, p. 1, § I, ¶ 2: “The proposed neural network uses Schmitt Trigger oscillator and can solve noise problems due to its hysteretic characteristics [11].” P. 2, § II-B, ¶ 1: “In this project, by utilizing this hysteresis property, a relaxation oscillator will be formed and later on, by coupling a series of oscillators, an oscillatory neural network will be established for computation such as pattern recognition.” P. 3, § II-C, ¶ 3: “The low pass filter is modeled as a transfer function. The binary switch is modeled as a relay to a threshold. The binary switch was specified ’on’ or ’off’ value by comparing the input to the specified thresholds from Cadence simulation Vsph= 547 mV and Vspl= 272 mV . The on and off state of the relay is not affected by input between the high threshold and low threshold.”)
 
With respect to claim 8, Esterline modified by Zhang teaches the system of claim 7, and Zhang further teaches:
wherein the non-linear thresholding function is a function of the neural network. (Zhang at Eq. (4) and ¶ 1, § II-C: “The transfer function for low pass ﬁlter is deﬁned by,

    PNG
    media_image5.png
    56
    330
    media_image5.png
    Greyscale
.
The examiner notes that the above transfer functions H(s) and H(j) teaches non-linear functions either of which is a thresholding function of Zhang’s ONN. Moreover, H(s) is non-linear with respect to s, and H(j) is non-linear with respect to the limit cycle frequency j.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline in view of Zhang to further incorporate Zhang’s non-linear thresholding function of a neural network (see Zhang, supra).  The modification not only provides an oscillating neural network with the capability of explicitly determining the frequency for synchronization for pattern recognition and/or classification via the use of a transfer function (P. 2, § II-C: “The function of transfer function module and the hysteresis are to determine the frequency.”) but also filtering out less Zhang, p. 1, § I, ¶ 2: “The proposed neural network uses Schmitt Trigger oscillator and can solve noise problems due to its hysteretic characteristics [11].” P. 2, § II-B, ¶ 1: “In this project, by utilizing this hysteresis property, a relaxation oscillator will be formed and later on, by coupling a series of oscillators, an oscillatory neural network will be established for computation such as pattern recognition.” P. 3, § II-C, ¶ 3: “The low pass filter is modeled as a transfer function. The binary switch is modeled as a relay to a threshold. The binary switch was specified ’on’ or ’off’ value by comparing the input to the specified thresholds from Cadence simulation Vsph= 547 mV and Vspl= 272 mV . The on and off state of the relay is not affected by input between the high threshold and low threshold.”)
 
With respect to claim 9, Esterline teaches:
A sensor node for use in an oscillating neural network (ONN), the sensor node comprising: a sensor to generate a signal related to a data sensed by the sensor; and (Esterline at ¶ [0015]: “The first input signal may be provided by a motion sensor, Such as, for example, an accelerometer. Alternatively, the first input signal may be provided by a pressure sensor.” ¶ [0129]: “While the system of FIG. 10 may include a temperature input from a single temperature sensor, Some embodiments employ the use of multiple temperature sensors.” The examiner notes that the data sensed by the aforementioned sensor (e.g., motion sensor, pressure sensor, and/or accelerator) and provided as the aforementioned first input signal teaches the above limitation.)

a processor coupled with the sensor, wherein the processor is to: (Esterline at ¶ [0008]: “Certain embodiments disclosed herein provide a process of controlling frequency output of an electronic oscillator to compensate for effects of a parameter experienced by the oscillator”; and “[t]he one or more input signals may be provided to a neural network processing module including one or more processors.” The examiner notes Esterline’s “neural network processing module” teaches a processor that is coupled to the aforementioned sensor.)
 
identify, based on the signal, an input X; (Esterline at ¶ [0008]: “Furthermore, the process may include calculating a plurality of weights based at least in part on the test data and receiving from the electronic oscillator one or more input signals corresponding to a current value of the parameter. The one or more input signals may be provided to a neural network processing module including one or more processors.” The examiner notes the aforementioned neural network processing module’s receiving an input signal from an oscillator teaches the above limitation.)
 
identify a weight W; and (Esterline at ¶ [0008]: “In addition, the plurality of weights may be provided to the neural network processing module.”)
 
identify, based on the input X and the weight W, an oscillation frequency; and (Esterline at ¶ [0097]: “As is shown in FIG. 3A, input vectors are scaled with individual synaptic weights i through n, and fed into a linear summation module. The inputs are linearly summed together along with a bias term, ‘b’. In FIG.3A, the resulting linear sum is denoted as Z. The linear Sum is then fed through an activation function to produce an output y.” ¶ [0099]: In view of approximation theory, neuron output signals may be Summed together to fit, or approximate, a desired signal. Such as a frequency curve.”  The examiner notes that the aforementioned output (“y”) is used to approximate a desired frequency curve and thus teaches an oscillation frequency.  The examiner further notes that Esterline’s identifying such an output for an oscillator/sensor output signal based on an input vector and corresponding weights for Esterline to adjust to a frequency curve teaches the above limitation.)
 
Esterline does not appear to explicitly teach:
a transmit module coupled with the processor, 
wherein the transmit module is to transmit a frequency-oscillating wireless signal, 
wherein the frequency-oscillating wireless signal is to oscillate based on the oscillation frequency. 
 
Zhang does, however, teach:  
a transmit module coupled with the processor, (Zhang at ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]- [2].” FIG. 2:

    PNG
    media_image6.png
    294
    296
    media_image6.png
    Greyscale

The examiner notes that Zhang’s oscillator transmitting its output to the neural network and/or the neural network’s transmitting the weights to corresponding oscillators in FIG. 2 teaches a transmit module.  The examiner further notes that the neural network that is wirelessly coupled (see ¶ 1, § 1, p. 1) to the oscillators in FIG. 2 teaches a processor.)
 
wherein the transmit module is to transmit a frequency-oscillating wireless signal, (Zhang at ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things”.  pp. 1-2, § II-A, ¶ 1: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].”
The examiner notes that each oscillator/sensor’s (as indicated by suffix i) transmitting its respective phase (φi) and frequency (fi) to Zhang’s “SMT-ONN system” for synchronization and wireless sensing teaches wirelessly transmitting the frequency to the control node for frequency synchronization. The examiner further notes that the frequency (fi) and the phase (φi) are identified as the oscillatory characteristics of the i-th oscillator (subject to the coupling from the j-th oscillator as shown in Eq. (7)) and thus teaches a frequency of the aforementioned wireless signal oscillates based on the identified oscillation frequency as claimed.)
 
wherein the frequency-oscillating wireless signal is to oscillate based on the oscillation frequency. (Zhang at ¶ 1, § II-A: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”  P, 3, § II-D, ¶ 1: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].”
The examiner notes that the frequency (fi) and the phase (φi) are identified as the oscillatory characteristics of the i-th oscillator (subject to the coupling from the j-th oscillator as shown in Eq. (7)) for Zhang’s SMt-ONN to synchronize and thus teaches a frequency of the aforementioned wireless signal oscillates based on the identified oscillation frequency as claimed.)
 
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline’s control node and identification of an oscillation frequency of a node based on a weight and an input (see Esterline, supra) to incorporate Zhang’s wireless transmission of a signal at the identified oscillating frequency (see Zhang, supra). The combination allows for explicitly determining the convergence time and frequency of synchronization and hence success or failure of pattern recognition and/or classification by applying mathematical models to wireless signals transmitted at respective oscillating frequencies from coupled oscillating neurons to the control node in an oscillating neural network (Zhang, P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 10, Esterline modified by Zhang teaches the sensor node of claim 9, and Esterline further teaches:
wherein the sensor node further includes a voltage-controlled oscillator (VCO), (Esterline at ¶ [0135]: “The measurement of various parameters associated with a frequency standard device may be accomplished with a single electrical sensor, a plurality of electrical sensors, or by other means.” ¶ [0138]: “In some embodiments, the system may include a quartz crystal oscillator, or any other suitable oscillator, suitable oscillators may include oscillators that are tunable via a voltage control, such as voltage-controlled oscillators (VCOs). The voltage control may be externally controllable by a user, or may be controlled internally.” The examiner notes that Esterline’s oscillator teaches a sensor node, and that the aforementioned oscillator including a VCO teaches the above limitation.)
 
Esterline does not appear to explicitly teach:
wherein the processor is to change a voltage input to the VCO to facilitate transmission of the frequency-oscillating wireless signal. 
 
Zhang does, however, teach:
(Zhang at p. 1, § I, ¶ 1: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things”.  P. 2, § II-B, ¶ 1: “Basic Schmitt Trigger”: “A Schmitt trigger is used as CMOS neuron in ONN circuit. A Schmitt trigger is a digital transmission gate with hysteresis characteristics. Its output state depends on the input state and will change only when the input voltage crosses a certain predeﬁned voltage: higher switching threshold voltage (Vsph) and lower switching threshold voltage (Vspl).” ¶ 1, § III-A “In this example, we choose ten different intrinsic frequency and weight for each oscillator”. ¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.”  
The examiner notes that Zhang’s SMT-ONN’s (a processor) controlling and altering the input voltage to an oscillator/sensor to arrive at a “different intrinsic frequency” teaches the processor changing a voltage input to a voltage-controlled oscillator. The examiner further notes that an oscillator/sensor’s wirelessly transmitting its frequency that is then processed by Zhang’s SMT-ONN for frequency synchronization (as shown in Zhang FIG. 6) teaches facilitating transmission of the frequency-oscillating wireless signal as claimed.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
Esterline in view of Zhang to further incorporate Zhang’s changing input voltage to a voltage-controlled oscillator (e.g., Zhang’s Schmitt trigger oscillator architecture in, e.g., P. 2, § II-B, ¶ 1, supra). The modification provides the control capability of switching on and off a digital transmission gate based on the input oscillating signals not only to solve noise problems wireless oscillating signals for frequency synchronization that indicates pattern recognition and classification but also to explicitly determine whether frequency synchronization and hence pattern recognition or classification can be achieved (Zhang, P. 1, § I, ¶ 2: “In this paper, we propose a coupled Schmitt trigger oscillator neural network (SMTONN) with a simplified Kuramoto model based approach to realize the pattern recognition task. The proposed neural network uses Schmitt Trigger oscillator and can solve noise problems due to its hysteretic characteristics [11].”)

With respect to claim 11, Esterline modified by Zhang teaches the sensor node of claim 10, and Zhang further teaches:
wherein the VCO is to, based on the voltage input, generate an oscillating input based on the oscillation frequency and (Zhang at ¶ 1, § II-B “Basic Schmitt Trigger”: “A Schmitt trigger is used as CMOS neuron in ONN circuit. A Schmitt trigger is a digital transmission gate with hysteresis characteristics. Its output state depends on the input state and will change only when the input voltage crosses a certain predeﬁned voltage: higher switching threshold voltage (Vsph) and lower switching threshold voltage (Vspl).” ¶ 1, § III-A “In this example, we choose ten different intrinsic frequency and weight for each oscillator”. ¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators.”  ¶ 1, § III-B “Pattern Recognition”: “From the simulation results of the stored pattern, we detect the synchronizing time and frequency. The next critical step for ONN system is the pattern recognition. A detective pattern was given, with one or more oscillators are in different intrinsic frequencies from stored pattern.”
The examiner notes that the aforementioned input voltage to change the output state of a Schmitt trigger teaches a voltage input, that the intrinsic frequency that oscillates as shown in FIG. 6 teaches an oscillating input to Zhang’s neural network for synchronization.  The examiner thus notes that Zhang’s providing an input voltage to change the output state of a Schmitt trigger to produce an oscillating intrinsic frequency teaches a VCO generating an oscillating input.)
 
transmit the oscillating input to the transmit module of the sensor node. (Zhang at p. 2, § II-B, ¶ 1: “Basic Schmitt Trigger”: “A Schmitt trigger is used as CMOS neuron in ONN circuit. A Schmitt trigger is a digital transmission gate with hysteresis characteristics. Its output state depends on the input state and will change only when the input voltage crosses a certain predeﬁned voltage: higher switching threshold voltage (Vsph) and lower switching threshold voltage (Vspl).” ¶ 1, § III-A “In this example, we choose ten different intrinsic frequency and weight for each oscillator”. ¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.”
The examiner notes that Zhang’s Schmitt trigger’s transmission gate teaches a transmit module of a sensor node, and that Zhang’s Schmitt trigger’s transmitting intrinsic frequencies for Zhang’s neural network to synchronize the oscillating frequencies of multiple nodes (as shown in FIG. 6) teaches transmit the oscillating input to the transmit module of the sensor node.)
 
Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline in view of Zhang to further incorporate Zhang’s transmitting, to a node, an oscillating input generated by a voltage-controlled oscillator (e.g., Zhang’s Schmitt trigger oscillator architecture in p. 2, § II-B, ¶ 1, supra) for frequency synchronization and hence pattern recognition and/or classification. The modification enables pattern recognition via changing the intrinsic frequencies through the oscillating inputs and neural network learning (Zhang, p. 4, S III-B, ¶ 1: “A detective pattern was given, with one or more oscillators are in different intrinsic frequencies from stored pattern. With the same coupling approach, the coupling weights are the same as the stored pattern, the synchronizing time and frequency of detective pattern determine the process of pattern recognition. In this example, by changing the intrinsic frequency of the oscillator from 15 Hz to 10 Hz at coordinate (2, 2) and measuring the convergence time of the detective pattern is shown in Fig. 7.  Those ten oscillators eventually synchronized in 1.550100e-01 s and the convergence frequency is 17.3 Hz. When changing the ninth oscillator’s frequency with coordinate (1, 5) to a more than twice the average value of those ten oscillators in store pattern. The coupled oscillators were not synchronized.” P. 4, § IV, ¶ 1: “The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)

With respect to claim 12, Esterline modified by Zhang teaches the sensor node of claim 11, and Zhang further teaches:
wherein the transmit module is to transmit the frequency-oscillating wireless signal based on the oscillating input. (Zhang at ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things”.  ¶ 1, § II-B “Basic Schmitt Trigger”: “A Schmitt trigger is used as CMOS neuron in ONN circuit. A Schmitt trigger is a digital transmission gate with hysteresis characteristics. Its output state depends on the input state and will change only when the input voltage crosses a certain predeﬁned voltage: higher switching threshold voltage (Vsph) and lower switching threshold voltage (Vspl).” ¶ 1, § III-A “In this example, we choose ten different intrinsic frequency and weight for each oscillator”. ¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.”  
The examiner first notes that the output state such as the intrinsic frequency of Zhang’s Schmitt trigger (which is an oscillator/sensor) changes when the input voltage exceeds a predefined voltage teaches that the oscillating intrinsic frequency is generated based on an oscillating input.  The examiner further notes that Zhang’s generating the aforementioned intrinsic frequency of an oscillator/sensor at the digital transmission gate (the transmit module) which then wirelessly transmits the intrinsic frequency to Zhang’s SMT-CNN for frequency synchronization teaches the transmit module is to transmit the frequency-oscillating wireless signal. Therefore, the transmit module’s wirelessly transmitting the intrinsic frequency of the oscillator/sensor is based on the oscillating input.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline in view of Zhang to further incorporate Zhang’s transmitting a frequency-oscillating wireless signal based on an oscillating input Zhang, supra). The modification enables pattern recognition and/or classification via explicitly determining convergence time and synchronization frequency indicative of successful pattern recognition and classification with wireless signals transmitted via a transmit module (Zhang, pp. 2-3, § III-B, ¶ 1: “From the simulation results of the stored pattern, we detect the synchronizing time and frequency. The next critical step for ONN system is the pattern recognition”; and “[w]ith the same coupling approach, the coupling weights are the same as the stored pattern, the synchronizing time and frequency of detective pattern determine the process of pattern recognition.” P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 13, Esterline modified by Zhang teaches the sensor node of claim 9, and Zhang further teaches:
wherein the sensor node further includes a receive module to receive a frequency-oscillating wireless signal from a different sensor node of the ONN. (Zhang at ¶ 1, § 2-D, p. 3: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; “[t]he oscillators are coupled using Kuramoto equation is given in [16]”.  ¶ 2, § 3-A, p. 3: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.” ¶ 1, § I, p. 1: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]- [2].”  The examiner notes that Zhang’s wireless sensing teaches transmission of wireless signals.  The examiner further notes that Zhang’s coupling multiple oscillators (e.g., 10 oscillators each representing a sensor node) for wireless sensing by using the Kuramoto equation and synchronizing the aforementioned multiple oscillators by coupling teaches that these multiple oscillators are communicatively coupled to each other via wireless coupling and thus teach a second node receiving a frequency-oscillating signal from a different sensor node. Therefore, the examiner asserts that Zhang teaches the above limitation.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline in view of Zhang to further incorporate Zhang’s receiving a frequency-oscillating wireless signal at a receive module from a different sensor node of the ONN(see Zhang, supra).  The modification provides receive modules that wirelessly couple multiple oscillating nodes in a cross-connected oscillating neural network in which when one of these multiple oscillating nodes fails, the remaining oscillating nodes can still send and receive data to facilitate frequency synchronization (Zhang, pp. 1-2, § II-A, ¶ 1: “We assume that the topology between each oscillator is cross-connected with different weight ij shown in Fig. 2. The advantage of cross-connected topology is that if one oscillator fails, only the failed oscillator is unable to send or receive data [12].”)   

With respect to claim 14, Esterline modified by Zhang teaches the sensor node of claim 13, and Zhang further teaches:
wherein the oscillation frequency is a first oscillation frequency, and wherein the frequency-oscillating wireless signal from the different sensor node of the ONN has a second oscillation frequency, and wherein the processor is further to facilitate transmission of a frequency-oscillating wireless signal with a third oscillation frequency that is based on the first oscillation frequency and the second oscillation frequency. (Zhang at ¶ 1, § III-A “In this example, we choose ten different intrinsic frequency and weight for each oscillator”. ¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.”  FIG. 6:

    PNG
    media_image7.png
    262
    422
    media_image7.png
    Greyscale

          ¶ 1, § III-B “Pattern Recognition”: “From the simulation results of the stored pattern, we detect the synchronizing time and frequency. The next critical step for ONN system is the pattern recognition. A detective pattern was given, with one or more oscillators are in different intrinsic frequencies from stored pattern.”
The examiner notes that Zhang’s having ten (10) different intrinsic frequencies teaches the first oscillation frequency and the second oscillation frequency.  The examiner further notes that Zhang’s synchronizing the ten different intrinsic frequencies into a different synchronized frequency that is based on the aforementioned first and second oscillation frequencies and is illustrated in FIG. 6 for subsequent pattern recognition teaches the processor transmitting a different frequency-oscillating wireless signal as claimed.)
Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline in view of Zhang to further incorporate Zhang’s transmitting a wireless signal at an oscillating frequency based on multiple Zhang, supra). The modification provides pattern recognition and/or classification through synchronization of the respective oscillating frequencies of these three or more oscillating nodes in a cross-connected oscillating neural network by explicitly determining whether each oscillating node can synchronize with the other oscillating nodes based on the other oscillating nodes’ oscillatory characteristics in the network (Zhang, P, 3, § II-D, ¶ 1: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16], 
    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale
.  pp. 2-3, § III-B, ¶ 1: “From the simulation results of the stored pattern, we detect the synchronizing time and frequency. The next critical step for ONN system is the pattern recognition.”)
 
With respect to claim 15, Esterline modified by Zhang the sensor node of claim 13, and Esterline further teaches:
wherein the sensor node and the different sensor node are physically separated from one another. (Esterline at ¶ [0090]: ““an ANN is utilized in the correction of crystal oscillators”; and FIG. 30:

    PNG
    media_image2.png
    797
    654
    media_image2.png
    Greyscale

The examiner notes that Esterline’s FIG. 30 shows that the ANN in FIG. 30 teaches a control node, that the pressure sensor and the temperature sensor teaches two nodes. The examiner further notes that the ANN, the pressure, and the temperature sensor are separate from each other and thus teach the above limitation.)
 
With respect to claim 16, Esterline teaches:
A control node to be used in an oscillating neural network (ONN), wherein the control node includes: (Esterline at ¶ [0008]: “Certain embodiments disclosed herein provide a process of controlling frequency output of an electronic oscillator to compensate for effects of a parameter experienced by the oscillator”; and “[t]he one or more input signals may be provided to a neural network processing module including one or more processors.” The examiner notes Esterline’s “neural network processing module” teaches a control node.)
 
receive circuitry to: (Esterline at ¶ [0008]: “The process may include receiving test data from an electronic oscillator”; ¶ [0204]: “The various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine” The examiner notes that receiving data at the aforementioned “machine” implicitly teaches circuitry and hence the above limitation.)
 
wherein an oscillating frequency of the first frequency-oscillating wireless signal is based on a first weight and a data generated by a sensor of the first sensor node; and (Esterline at ¶ [0094]: “As is shown in FIG. 3A, input vectors are scaled with individual synaptic weights i through n, and fed into a linear summation module. The inputs are linearly Summed together along with a bias term, ‘b’.  In FIG.3A, the resulting linear sum is denoted as Z. The linear Sum is then fed through an activation function to produce an output y.” ¶ [0099]: In view of approximation theory, neuron output signals may be Summed together to fit, or approximate, a desired signal. Such as a frequency curve.”  The examiner notes that the aforementioned output is used to approximate a desired frequency curve and thus teaches an oscillation frequency.  The examiner further notes that Esterline’s output for an oscillator/sensor output signal is based on an input vector and corresponding weights for Esterline to adjust to a frequency curve teaches the above limitation.)
 
wherein an oscillating frequency of the second frequency-oscillating wireless signal is based on a second weight and a data generated by a sensor of the second sensor node; and (Esterline at ¶¶ [0094] and [0099] cited immediately above teaches an oscillating frequency of a frequency-oscillating wireless signal is based on a weight and a data generated by a sensor.  ¶¶ [0015] and [0129] further teach various sensors in Esterline’s system such as a “motion sensor,” “an accelerometer,” “a pressure sensor,” “a single temperature sensor,” and “multiple temperature sensors”.  Therefore, the examiner asserts that Esterline’s ¶¶ [0094] and [0099] also teaches the above limitation for a second sensor of a second sensor node.) 
 
a processor coupled with the receive circuitry, (Esterline at ¶ [0008]: “Certain embodiments disclosed herein provide a process of controlling frequency output of an electronic oscillator to compensate for effects of a parameter experienced by the oscillator”; and “[t]he one or more input signals may be provided to a neural network processing module including one or more processors.” ¶ [0204] cited immediately above. The examiner notes Esterline’s “neural network processing module” in ¶ [0008] or a “a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components” in ¶ [0204] teaches a processor that is coupled with the receive circuitry.)
 
Esterline does not appear to explicitly teach:
receive a wireless first frequency-oscillating signal from a first sensor node,
receive a second frequency-oscillating wireless signal from a second sensor node,

 
Zhang does, however, teach:
 
receive a wireless first frequency-oscillating signal from a first sensor node, (Zhang at ¶ 1, § I: “Technological innovations of sensors and integrated circuit technology have resulted in wireless sensing for various applications [1]-[2]. With the widespread deployment of sensors and proliferation of Internet-of-Things, there is a critical need of in-situ energy-efﬁcient computational units.” ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].”
The examiner notes that Zhang’s ¶¶ 1-2 in § I cited immediately above teach oscillators/sensors are wirelessly cross-connected to Zhang’s “SMT-ONN system” (a control node).  The examiner further notes that Zhang’s SMT-ONN’s (the control node) receiving the frequency fi and phase i from the i-th oscillator/sensor teaches the above limitation.)
 
receive a second frequency-oscillating wireless signal from a second sensor node, (Zhang at ¶ 1, § I and ¶ 1, § II-D including Eq. (7) cited immediately above teaches Zhang’s SMT-ONN’s (the control node) receiving the frequency fj and phase j from the j-th oscillator/sensor (where j ≠ i for cited immediately above) and thus teaches the above limitation.)
 
wherein the processor is to apply a non-linear thresholding function to the first frequency-oscillating wireless signal and the second frequency-oscillating wireless signal. (Zhang at Eq. (4) and ¶ 1, § II-C: “In this paper, a basic Schmitt trigger Oscillator architecture was described as a close loop system, which included a low pass ﬁlter module and a binary switch with hysteresis as shown in Fig. 4. The transfer function for low pass ﬁlter is deﬁned by,

    PNG
    media_image5.png
    56
    330
    media_image5.png
    Greyscale
”
¶ 2, § III-A: “Fig. 6 shows the synchronization diagram of the ten coupled oscillators. The stored pattern synchronized with the coupling approach of Kuramoto model.” ¶ 1, § II-A and ¶ 1, § II-D cited above teaches a node transmitting a wireless signal.   The examiner notes that Zhang’s Eq. (4) teaches that the transfer function H(s) is inversely proportional to (RCs +1) and is thus non-linear with respect to s; and H(j) is inversely proportional to (j /wp + 1) and is thus non-linear with respect to j. The examiner further notes that FIG. 4 teaches Zhang’s applying its non-linear transfer function, which is interpreted as the non-linear thresholding function, to the input signal x(t).  The examiner also notes that FIG. 6 and ¶ 2, § III-A teaches synchronization of ten different oscillating intrinsic signals.  Therefore, the examiner asserts that Zhang teaches applying a non-linear thresholding function to the first and the second frequency-oscillating wireless signals.)
 
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Esterline’s control node and identification of an oscillation frequency of a node based on a weight and an input (see Esterline, supra) to incorporate Zhang’s non-linear thresholding function and receiving multiple frequency-oscillating wireless signals from respective sensor nodes (see Zhang, supra).  The modification not only determines the frequency for synchronization for pattern recognition and/or classification via the use of a non-linear thresholding function (P. 2, § II-C: “The function of transfer function module and the hysteresis are to determine the frequency.”) but also allows for explicit determination of the convergence time and frequency of synchronization, which are indicative of pattern recognition and/or classification, by applying mathematical models to wireless signals having respective oscillating frequencies from coupled frequency-oscillating sensors in an oscillating neural network (Zhang, p. 4, § III-B, left-hand column, ¶ 2: “Table I summarizes the synchronized convergence time and frequency for the stored pattern and the detective pattern. The difference in convergence time and synchronizing frequency between the detective pattern and the store pattern illustrate the pattern recognition status.” P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 17, Esterline modified by Zhang teaches the control node of claim 16, and Zhang further teaches:
wherein the oscillating frequency of the first frequency-oscillating wireless signal is based on the frequency of the second frequency-oscillating wireless signal. (Zhang at ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].”  The examiner notes that Zhang’s Eq. (7) teaches that the phase of an i-th oscillator (i) depends on its frequency (fi) as well as the coupling constant between this i-th oscillator and the other j-th oscillators ( j = 1, 2, … N).  Therefore, Zhang teaches that a first oscillating frequency is based on at least one second oscillating frequency.)
 
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Esterline in view of Zhang to further incorporate Zhang’s first frequency-oscillating wireless signal of a first sensor node being based on a second frequency-oscillating wireless signal of a second sensor node (see Zhang, supra).  The modification provides the coupling between the first sensor node and the second sensor node and hence explicit determination of the convergence time and frequency of synchronization, which are indicative of pattern recognition and/or classification, by applying mathematical models to the first and second frequency-oscillating wireless signals received from the coupled first and second sensor nodes in an oscillating neural network (Zhang, p. 4, § III-B, left-hand column, ¶ 2: “Table I summarizes the synchronized convergence time and frequency for the stored pattern and the detective pattern. The difference in convergence time and synchronizing frequency between the detective pattern and the store pattern illustrate the pattern recognition status.” P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 18, Esterline modified by Zhang teaches the control node of claim 17, and Zhang further teaches:
wherein the oscillating frequency of the second frequency-oscillating wireless signal is based on the frequency of the first frequency-oscillating wireless signal. (Zhang at ¶ 1, § II-D: “Frequency synchronization is common in nature, and we can observe this phenomenon when the frequencies of the oscillators converge to the same value by coupling”; and “The oscillators are coupled using Kuramoto equation is given in [16],

    PNG
    media_image1.png
    65
    397
    media_image1.png
    Greyscale

Where φi is the phase of oscillator i, fi is its intrinsic frequency, Ai is the amplitude and kij is coupling constant. Coupled oscillators are synchronized if they are at the same frequency and phase locked [17].”  
The examiner notes that Zhang’s Eq. (7) teaches that the phase of an i-th oscillator (i) depends on its frequency (fi) as well as the coupling constant between this i-th oscillator and the other j-th oscillators ( j = 1, 2, … N).  Therefore, Zhang teaches that a second oscillating frequency is based on at least one first oscillating frequency.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
Esterline in view of Zhang to incorporate Zhang’s first frequency-oscillating wireless signal of a first sensor node being based on a second frequency-oscillating wireless signal of a second sensor node (see Zhang, supra).  The modification provides the coupling between the first sensor node and the second sensor node and hence explicit determination of the convergence time and frequency of synchronization, which are indicative of pattern recognition and/or classification, by applying mathematical models to the first and second frequency-oscillating wireless signals received from the coupled first and second sensor nodes in an oscillating neural network (Zhang, p. 4, § III-B, left-hand column, ¶ 2: “Table I summarizes the synchronized convergence time and frequency for the stored pattern and the detective pattern. The difference in convergence time and synchronizing frequency between the detective pattern and the store pattern illustrate the pattern recognition status.” P. 4, § IV, ¶ 1: “In this work, we have demonstrated an ONN that can be realized both in mathematical models in Simulink and with CMOS hardware module. We have shown a coupled approach using Kuramoto model to exhibit the synchronization for pattern recognition. The convergence time and frequency of synchronization are considered as the indicators of recognition. The learning happens by changing the natural frequency of the oscillator in the ONN.”)
 
With respect to claim 19, Esterline modified by Zhang teaches the control node of claim 16, and Esterline further teaches:
(Esterline at ¶ [0090]: ““an ANN is utilized in the correction of crystal oscillators”; and FIG. 30:

    PNG
    media_image2.png
    797
    654
    media_image2.png
    Greyscale

The examiner notes that Esterline’s FIG. 30 shows that the ANN in FIG. 30 teaches a control node, that the pressure sensor and the temperature sensor teaches two nodes. The examiner further notes that the ANN, the pressure, and the temperature sensor are separate from each other and thus teach the above limitation.)
 
With respect to claim 20, Esterline modified by Zhang teaches the control node of claim 16, and Zhang further teaches:
wherein the non-linear thresholding function is a non-linear thresholding function of the ONN. (Zhang at ¶ 1, § II-B: “A Schmitt trigger is used as CMOS neuron in ONN circuit. A Schmitt trigger is a digital transmission gate with hysteresis characteristics.” ¶ 1, § II-C: “In this paper, a basic Schmitt trigger Oscillator architecture was described as a close loop system, which included a low pass ﬁlter module and a binary switch with hysteresis as shown in Fig. 4. The low pass ﬁlter is deﬁned as the transfer function in equation (4)”.  The examiner notes that Zhang’s “transfer function” teaches a non-linear thresholding function.  See citations and rationale for independent claim 16 above. The examiner further notes that Zhang’s applying its transfer function to its ONN teaches the above limitation.)
          Esterline and Zhang are analogous art because both pertain to characterizing oscillators’ frequencies using a neural network for a sensory network. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Esterline in view of Zhang to further incorporate Zhang’s applying a non-linear thresholding function to a wireless signal (see Zhang, supra).  The modification not only determines the frequency for synchronization for pattern recognition and/or classification via the use of a non-linear thresholding function (Zhang, p. 2, § II-C: “The function of transfer function module and the hysteresis are to determine the frequency.”) but also solves the problems resulting from the hysteretic characteristic of a digital transmission gate (e.g., a Schmitt Trigger) by filtering input oscillating signals with respect to at least one threshold determined by a non-linear thresholding function so that the digital transmission gate is not affected (e.g., changing the on/off state of a relay in the digital transmission gate) by input signals based on this threshold (Zhang, p. 1, § I, ¶ 2: “The proposed neural network uses Schmitt Trigger oscillator and can solve noise problems due to its hysteretic characteristics [11].” P. 2, § II-B, ¶ 1: “In this project, by utilizing this hysteresis property, a relaxation oscillator will be formed and later on, by coupling a series of oscillators, an oscillatory neural network will be established for computation such as pattern recognition.” P. 3, § II-C, ¶ 3: “The low pass filter is modeled as a transfer function. The binary switch is modeled as a relay to a threshold. The binary switch was specified ’on’ or ’off’ value by comparing the input to the specified thresholds from Cadence simulation Vsph= 547 mV and Vspl= 272 mV . The on and off state of the relay is not affected by input between the high threshold and low threshold.”)
           
 
11.            Claim(s) 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al., US PGPub 2015/0142715 published on May 21, 2015 (hereinafter Esterline) in view of Zhang et al., A Coupled Schmitt Trigger Oscillator Neural Network for Pattern Recognition Applications (5-8 August 2018) (hereinafter Zhang) and further in view of Wright et al., U.S. Pat. No. 9299102 issued on Jan. 05, 2016 (hereinafter Wright).
 
With respect to claim 3, Esterline modified by Zhang teaches the system of claim 1, and Esterline further teaches:
wherein the node includes a voltage-controlled oscillator (VCO). (Esterline at ¶ [0138]: “suitable oscillators may include oscillators that are tunable via a voltage control, such as voltage-controlled oscillators (VCOs). The voltage control may be externally controllable by a user, or may be controlled internally.” The examiner notes that Esterline’s oscillator together with the VCO for tuning the oscillator teaches a node, and that such a node thus teaches the node includes a VCO.)  
Esterline thus teaches the node includes a VCO, but Esterline modified by Zhang does not appear to explicitly teach that the node including a housing with a transceiver positioned therein.
Wright does, however, teach:
wherein the node includes a housing with a transceiver and a voltage-controlled oscillator (VCO) positioned therein. (FIGS. 10A-12B and col. 27, ll. 39-43: “FIGS. 10A-12B and the discussion below are directed to a set of specific implementations of a scanning device referred to as a wall penetrating personnel detection sensors (WPPDS) and are provided as one possible set of implementations of a sensor”. Col. 29, ll. 13-20: “The low power, compact, high-performance direct-conversion radar transceiver can be realized through use of RF Monolithic Microwave Integrated Circuits (MMICs) and the RF integrated circuits available. An ultra-low phase noise Temperature Compensated Crystal Oscillator (TCXO) housed in a miniature surface-mountable package can be used as a reference to a synthesizer chip with a VCO integrated on the chip.” Col. 30, ll. 15-18: “The housing layout is able to be configured with three circuit card assemblies (CCA), which enables an optional integrated battery recharging circuit.”
The examiner notes that Wright’s sensor illustrated in FIGS. 10A-12B and described in at least the passages cited above teaches a node, and that Wright’s transceiver electronics of the aforementioned sensor teach a transceiver. The examiner further notes that Wright’s synthesizer with a VCO integrated thereon teaches a VCO, and that Wright’s housing that accommodates three circuit card assemblies for the aforementioned VCO and transceiver electronics teaches the claimed housing.  The examiner thus asserts that Wright teaches the above limitation.)
Esterline, Zhang, and Wright are analogous art because all three references pertain to frequency synchronization and/or phase lock of oscillatory sensors using a neural network. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine the oscillators of Esterline and Zhang with the housing of Wright. The modification is obvious because one of ordinary skill in the art will be motivated to modify Esterline and Zhang’s oscillators with the housing of Wright so that Esterline modified by Zhang, when combined with Wright, “enables a single voltage controlled oscillator (VCO) implementation compared to a more complex two VCO design.” (Wright at col. 28, ll. 47-49).
  
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)            Izhikevich et al., US PGPub 2013/0073491 published Mar. 21, 2013 teaches apparatuses and methods for efficient synaptic update in a network such as a spiking neural network where the term “synaptic channel”, “connection”, “link”, “transmission channel”, “delay line”, and “communications channel” are meant generally to denote, without limitation, a link between any two or more entities (whether physical (wired or wireless), or logical/virtual) which enables information exchange between the entities, and is characterized by a one or more variables affecting the information exchange. Izhikevich further teaches that spike transmission between different units in the network can be carried out using for example direct point-to-point connection, shared memory or distributed memory 
(b)            Tran et al., U.S. PGPub 2009/0227876 with the publication date of Sept. 10, 2009 teaches  a monitoring system for a person includes one or more wireless nodes forming a wire less mesh network; and a wearable appliance having a wire less transceiver adapted to communicate with the one or more wireless nodes; and a heartbeat detector coupled to the wire less transceiver. The system may also include an accelerometer to detect a dangerous condition such as a falling condition and to generate a warning when the dangerous condition is detected.
(c)            Velichko et al. “A New Method of the Pattern Storage and Recognition in Oscillatory Neural Networks Based on Resistive Switches” (Sept. 10, 2018) teaches a novel method of pattern storage and recognition in an impulse oscillator neural network (ONN), based on the high-order synchronization effect. Velichko further allows storage of many patterns, and their number depends on the number of synchronous states Ns. Velichko’s modeling demonstrates attainment of Ns of several orders both for a three-oscillator scheme Ns ~650 and for a two-oscillator scheme Ns ~260. A number of regularities are obtained, in particular, an optimal strength of oscillator coupling is revealed when Ns has a maximum. Algorithms of vector storage, network training, and test vector recognition are suggested, where the parameter of synchronization effectiveness is used as a degree of match. It is shown that, to reduce the ambiguity of recognition, the number coordinated in each vector should be at least one unit less than the number of oscillators. The 
(d)	Hoppensteadt et al., Oscillatory Neurocomputers with Dynamic Connectivity (5 April 1999) teaches a thalamo-cortical system and treating the cortex as being a network of weakly connected autonomous oscillators forced by the thalamic input. Hoppensteadt finds that whether or not such oscillators communicate depends on their frequencies: If two oscillators have nearly equal frequencies, then they do communicate in the sense that the phase (timing) of one of them is sensitive to the phase of the other. In contrast, when they have essentially different frequencies, their phases uncouple. Thus, an oscillator can interact selectively with other oscillators having appropriate frequencies. In analogy with radio, we refer to such interactions as being frequency modulated (FM).
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/E.C.T./Examiner, Art Unit 2126     

/ANN J LO/Supervisory Patent Examiner, Art Unit 2126